70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ida M. JACKSON, Plaintiff-Appellant,andVenus O. JACKSON;  Aaron P. Jackson, Plaintiffs,v.MARYLAND STATE POLICE DEPARTMENT;  Larry W. Tolliver,Colonel, Superintendent Maryland State Police;  D.B.Maclean, First Lieutenant;  Sergeant Casper;  Hollinger,Sr., Trooper, MSP 9082;  Officer Goldman;  Officer Lassie;Officer House;  Officer Nordstram, individually andcollectively, Defendants-Appellees.

No. 95-2462.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Deborah K. Chasanow, District Judge.  (CA93-2504-DKC)
Ida M. Jackson, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Baltimore, Maryland;  Betty Stemley Sconion, Assistant Attorney General, Pikesville, Maryland, for Appellees.
D.Md.
DISMISSED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's motion for default judgment and granting Defendant Tolliver's motion to dismiss.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED